Pee Curiam.
This case came to this court as an appeal by the substituted plaintiff from a judgment of the Superior Court in Fairfield County, rendered in an ejectment aetion in which the defendant filed a counterclaim in the nature of an action to quiet title.
The trial was a lengthy one requiring a great deal of evidence and the tracing of titles and property claims. The trial court filed a detailed memorandum of decision. Gray v. Hudson, 34 Conn. Sup. 31, 375 A.2d 1039. After examining the record on appeal, including the plaintiff’s massive attack on the trial court’s finding, and after considering the briefs of the parties and their arguments, we have concluded that there is no error in the judgment from which the appeal was taken and that the memorandum of decision filed by the trial court adequately and properly answered the contentions of the parties. Reference to that decision of the trial court may be had for a detailed discussion of the facts and the applicable law. It would serve no useful purpose to repeat them here.
There is no error.